IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BARBARA ANNE PINKSTON,                                   No. 68266
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                                                                                 FILED
                  Respondent.                                                    APR 1 4 2016
                                                                               TRACE K. UNDFMAN
                                                                            CLERK OF SUPREME COURT
                                                                            BY
                                                                                 DEPUTY CLt
                                          ORDER OF AFFIRMANCE
                              This is an appeal from a district court order denying a
                  postconviction petition for a writ of habeas corpus. Eighth Judicial
                  District Court, Clark County; Elissa F. Cadish, Judge.
                              Appellant filed her postconviction petition on January 23,
                  2015, nearly 15 years after issuance of the remittitur on direct appeal on
                  April 3, 2000.   Pinkston v. State, Docket No. 31508 (Order Dismissing
                  Appeal, March 2, 2000). Therefore, the petition was untimely filed.              See
                  NRS 34.726(1). Additionally, her petition was successive pursuant to NRS
                  34.810(1)(b) because she previously sought postconviction relief. Pinkston
                  v. State, Docket No. 47500 (Order of Affirmance, June 27, 2007). Her
                  petition was procedurally barred absent a demonstration of good cause
                  and prejudice. See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                              Appellant contends that the district court incorrectly
                  concluded that her challenge to the premeditated murder instruction given
                  at trial was barred by the law-of-the-case doctrine because it differed from
                  her previous challenges to the instruction on direct appeal and in the prior




SUPREME COURT
        OF
     NEVADA


101 1947A    ae
                                                                                       1(7-1/72)
                    postconviction proceeding Therefore, she argues, her new challenge to
                    the premeditation instruction could appropriately be raised in the instant
                    successive petition and she has established good cause and prejudice to
                    overcome the procedural bars. Relying on Martinez v. Ryan, 566 U.S. ,
                    132 S. Ct. 1309 (2012), appellant argues that first postconviction counsel
                    was ineffective for failing to challenge the premeditation instruction on
                    this new ground and therefore she has established good cause to overcome
                    the procedural default. However, the ineffective assistance of
                    postconviction counsel is not good cause here because the appointment of
                    counsel in the prior postconviction proceeding was not statutorily or
                    constitutionally required. See Crump v. Warden, 113 Nev. 293, 303, 934
P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912 P.2d
255, 258 (1996). And she concedes that this court's holding in Brown v.
                    McDaniel    that    Martinez   does not apply to Nevada's statutory
                    postconviction procedures forecloses her good-cause argument. 130 Nev.,
                    Adv. Op. 60, 331 P.3d 867, 870 (2014). Further, appellant's contention
                    that the federal decisions in Bunkley v. Florida, 538 U.S. 835 (2003) and
                    Babb v. Lowzowsky,     719 F.3d 1019 (9th Cir. 2013), provide good cause
                    lacks merit as she has not explained her delay in filing her petition several
                    years after those cases were decided. 2 We therefore conclude that the



                          "Even if the district court erred by concluding that appellant's
                    challenge to the premeditated murder instruction was barred by the law-
                    of-the-case doctrine, she has not demonstrated that further
                    reconsideration of this claim would garner relief.

                          2 Appellantnotes that in her petition below she alleged ineffective
                    assistance of appellate counsel and fundamental miscarriage of justice as
                    additional grounds to overcome the procedural bars to the petition. In her
                                                                      continued on next page . . .
SUPREME COURT
       OF
     NEVADA

                                                          2
(01 1947A 4i7a44.
                district court did not err by denying appellant's postconviction petition as
                procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   tfr<                      J.
                                                            Douglas




                CHERRY, J., dissenting:


                            I respectfully dissent. I would extend the equitable rule
                recognized in Martinez v. Ryan,     132 S. Ct. 1309 (2012), to this case
                because appellant was convicted of murder and is facing a severe sentence.
                See Brown v. McDaniel,      130 Nev., Adv. Op. 60, 331 P.3d 867 (2014)
                (Cherry, J., dissenting).


                                                               CL
                                                            Cherry
                                                                                             J.




                . . . continued
                opening brief, she indicates that she "maintains these assertions for
                preservation of the issue on subsequent review by any court." Because
                appellant has not provided relevant authority or cogent argument
                regarding these good-cause claims, this court need not• address them.
                Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19474




                                                                                      IAA 'fiat 6'
                 cc:   Hon. Elissa F. Cadish, District Judge
                       Federal Public Defender/Las Vegas
                       Clark County District Attorney
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e